Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application
The Remarks, Amendments, and Request for Continued Examination filed on 01/15/21 are acknowledged.
Claims 1-32, 40, 47-50 and 52 were previously cancelled. 
Claims 33 and 37 were amended. 
Claims 33-39, 41-46, and 51 are included in the prosecution.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/15/21 has been entered. 
Response to Arguments
Applicant amended claim 33 to recite that a plasticizing agent comprises medium chain triglycerides. In light of this amendment, Applicant’s arguments (Pages 4-5, filed 01/15/21) with respect to the following rejections have been fully considered. 
Rejection of claims 33-39, 41, 43-44, 46 and 51 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zamudio-Tena et al. (US 4,828,845) in view of Yatka et al. (US 2009/0099203 A1) and Johnson et al. (US 4,931,286)
Rejection of claims 33-39, 41-44, 46 and 51 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zamudio-Tena et al. in view of Yatka, Blyth et al., Johnson et al., and Westall et al. (US 3,802,896)
Rejection of claims 33-39, 41, 43-46 and 51 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zamudio-Tena et al. in view of Yatka, Blyth et al., Johnson et al., and Boncey et al. (US 3,882,228)
Applicant argues that none of the cited references teach a composition comprising medium chain triglycerides. This was persuasive. Therefore the rejections listed above are withdrawn.
However, upon further consideration, a new ground(s) of rejection is made using the supporting reference Durig et al. (US 2011/0048281 A1).
Claim Objections
Claims 41 and 43 are objected to because of the following informalities: 
In claim 41, line 2, the term “comprising” should be corrected to recite “comprises.”
In claim 43, line 2, the term “comprising” should be corrected to recite “comprises.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 33-39, 41, 43-44, 46, and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zamudio-Tena et al. (US 4,828,845) in view of Yatka (US 5,536,511), Durig et al. (US 2011/0048281 A1), Blyth et al. (US 2009/0099203 A1), and Johnson et al. (US 4,931,286).
Instant claim 33 is drawn to a substrate coated with a film coating, the film coating comprising a film coating composition comprising:
a) about 3% to about 60% by weight hydroxypropyl methyl cellulose (HPMC);
b) about 3% to about 25% by weight of polyol;

d) about 15% to about 60% by weight of an opacifying agent;
wherein the film coating is present in an amount of about 3% to about 10% of the weight of the substrate, and provides a Whiteness Index E313 [D65/10] value of at least 50.
Zamudio-Tena et al. disclose a xylitol-coated comestible comprising an edible core and a xylitol coating thereon, said coating comprising: about 40 to about 70 wt % xylitol, based on the weight of the coating; at least one film-forming agent present in amounts of about 7 to about 27 wt %, based on the weight of the coating; at least one binder present in amounts of about 1 to about 10 wt %, based on the weight of the coating; at least one filler present in amounts of about 9 to about 20 wt % based on the weight of the coating; and optionally, at least one plasticizer present in amounts of about 0.5 to about 4.0 wt % based on the weight of the coating (Abstract, Example I – TABLES 1-4, and claims 1-13). The film-forming agent is HPMC (Col. 13 – TABLE 2 and claim 5). Plasticizers in the film coating include polyethylene glycol at 1% (w/w) (Col. 8, lines 16-37 and Col. 13 – TABLE 2 and lines 36-40). Calcium carbonate precipitated USP at 13.805% (w/w), and titanium dioxide are disclosed as components of the coating (Col. 7, line 60 to Col. 8, line 15, Col. 13 – TABLE 3 and lines 46-59).
Zamudio-Tena et al. do not expressly disclose that the polyol (or xylitol) is included in the film coating at an amount of about 3% to about 25% by weight, a plasticizing agent comprising medium chain triglycerides (MCT), or about 15% to about 60% by weight of an opacifying agent, as recited in instant claim 33.  

Durig et al. disclose a film coating composition used for film coating pharmaceutical tablets, wherein the film coating composition comprises a water soluble film former such as HPMC and plasticizers (Abstract, [0001], claims 1 and 10). The plasticizer includes medium chain triglycerides (MCT) ([0021], claims 1 and 10-11). Example 10 discloses a film coating composition comprising 32% HPMC and 3% MCT ([0061]).
Blyth et al. disclose a pharmaceutical composition in the form of a tablet which has a coating containing a film former such as HPMC, and an opacifier (Abstract, [0152] - [0153] and claims 1-16). The film coat may be applied by spraying an aqueous suspension of the film former, opacifier, plasticizer and colouring agents onto the tablet cores ([0155]). The coating contains from 20 to 40% by weight of opacifier ([0161]). The coating contains, in particular, 27.5 to 31.5% by weight of opacifier ([0161], [0266] – Table 4, [0277] - Table 12 and [0282] – Table12A). 
Zamudio-Tena et al., Yatka, Durig et al. and Blyth et al. do not expressly disclose that the film coating is present in an amount of about 3% to about 10% of the weight of the substrate, as recited in instant claim 33. 
Johnson et al. teach applying a coating solution, which contains sodium carboxymethylcellulose and a polyethylene glycol plasticizer, to pharmaceutical tablets 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare a film coating composition comprising the polyol xylitol, at least one film-forming agent in an amount of about 7 to about 27%, a plasticizing agent such as polyethylene glycol, an opacifying agent such as calcium carbonate or titanium dioxide, and the film forming agent carboxy methyl cellulose, as taught by Zamudio-Tena et al., in view of the film coating composition which contains, on a solids basis, a blend of about 5% to about 95% erythritol and about 5% to about 95% xylitol, as well as carboxy methyl cellulose, as taught by Yatka, the use of HPMC and the plasticizer MCT in a film coating composition, as taught by Durig et al., the use of 20 to 40% by weight of opacifier in a tablet coating composition, as taught by Blyth et al., and the spray coating of a pharmaceutical tablet to provide a weight gain of from 0.5 to 5.0% based on the total weight of the pharmaceutical tablet, as taught by Johnson et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because all the references are drawn to coating substrates, and it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. One of ordinary skill in the art would have had a reasonable expectation of success in including a plasticizer such as MCT in the film coating composition of Zamudio-Tena et al. because Durig et al. teach that MCT can be combined with HPMC in a film coating composition (Example 10 – [0061]). One of ordinary skill in the art would have had a reasonable expectation of success in producing a functional coated et al., and the coating weight gain of from 0.5 to 5.0% as taught by Johnson et al. in the coated formulation of Zamudio-Tena et al.  
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claim 33, the limitation of a substrate coated with a film coating would have been obvious over the xylitol coated comestible comprising an edible core and xylitol coating thereon, as taught by Zamudio-Tena et al. (Abstract, claim 1) and by the chewing gum product coated with a film coating, as taught by Yatka (Abstract, claims 1-3).
Regarding instant claim 33, the limitation of a film coating composition comprising a) about 3% to about 60% by weight HPMC would have been obvious over the at least one film-forming agent present in amounts of about 7 to about 27 wt %, based on the weight of the coating (claim 1), wherein the film-forming agent is HPMC (claim 5), and by the 2.75% (w/w) of HPMC used in the film coating solution (which renders obvious the lower limit of about 3% recited in instant claim 33) (Col. 13 – TABLE 2), as taught by Zamudio-Tena et al., and by the inclusion of 32% by weight of HPMC in the film coating composition, as taught by Durig et al. (Example 10 – [0061]). 
et al. (Abstract, Example I – TABLES 1-4, and claims 1-13) in view of coating containing a coating syrup which contains, on a solids basis, a blend of about 5% to about 95% erythritol and about 5% to about 95% xylitol, as taught by Yatka (Abstract, Col. 12, lines 35-38, and claims 1-12). When the lower limit of each of the polyols disclosed by Yatka are used, i.e., about 5% erythritol + about 5% xylitol, a total of about 10% total polyols is used, which lies within the range of about 3% to about 25% by weight of polyol as recited in instant claim 33. Furthermore, the ranges disclosed by Yatka, i.e., about 5% to about 95% of the polyols erythritol and xylitol, overlap the recited range of about 3% to about 25% by weight of polyol. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Regarding instant claims 33 and 37, the limitations of c) a plasticizing agent comprising MCT (instant claim 33) and the plasticizing agent comprising polyethylene glycol (instant claim 37) would have been obvious over the plasticizer which is MCT in the film coating composition taught by Durig et al. (Example 10 – [0061]), the plasticizers in the coating which include polyethylene glycol, as taught by Zamudio-Tena et al. (Col. 8, lines 16-37 and Col. 13 – TABLE 2 and lines 36-40), and the plasticizer such as glycerin, as taught by Durig et al. ([0021] and Example 10 – [0061]).
Regarding instant claim 33, the limitation of d) about 15% to about 60% by weight of an opacifying agent would have been obvious over the opacifiers in the coating which include calcium carbonate and titanium dioxide, as taught by Zamudio-et al. (Col. 7, lines 60-68, Col. 13 – TABLE 3 and lines 46-59), and the coating which contains from 20 to 40% by weight of opacifier ([0161]), in particular, 27.5 to 31.5% by weight of opacifier ([0161], [0266] – Table 4, [0277] - Table 12 and [0282] – Table12A), as taught by Blyth et al. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Regarding instant claim 33, the limitation of the film coating present in an amount of about 3% to about 10% of the weight of the substrate would have been obvious over the coating weight gain of from 0.5 to 5.0%, as taught by Johnson et al. (claim 7). The range disclosed by Johnson et al., i.e., from 0.5 to 5.0%, overlaps and renders obvious the range recited in instant claim 50 (about 3% to about 10%). 
Regarding instant claim 33, the limitation of the film coating providing a Whiteness Index E313 [D65/10] value of at least 50 would have been obvious over the film coating composition taught by Zamudio-Tena et al. which comprises the same opacifying agent, i.e., calcium carbonate, in an amount within the range of the opacifying agent, i.e., precipitated calcium carbonate USP at 13.805% (w/w) of the coating (Zamudio-Tena et al. - (Col. 7, line 60 to Col. 8, line 15, Col. 13 – TABLE 3 and lines 46-59) as recited in instant claims (instant claims 33, 39 and 40). The recited whiteness index (WI) value is a property associated with the coating composition containing the opacifying agent precipitated calcium carbonate in an amount of about 2% to about 18% of the composition. Since the same coating composition is disclosed by the prior art, the WI value would also be present in the prior art coating composition. 
Regarding instant claim 34, the limitation of the polyol would have been obvious over the xylitol-based coating, as taught by Zamudio-Tena et al. (Abstract, Example I – TABLES 1-4, and claims 1-13) in view of coating containing erythritol and xylitol, as taught by Yatka (Abstract, Col. 12, lines 35-38, and claims 1-12).
Regarding instant claim 35, the limitation of the xylitol would have been obvious over the xylitol-based coating, as taught by Zamudio-Tena et al. (Abstract, Example I – TABLES 1-4, and claims 1-13) in view of coating containing xylitol, as taught by Yatka (Abstract, Col. 12, lines 35-38, and claims 1-12).
Regarding instant claim 36, the limitation of about 5% to about 20% by weight of the polyol would have been obvious over the xylitol-based coating, as taught by Zamudio-Tena et al. (Abstract, Example I – TABLES 1-4, and claims 1-13) in view of coating containing a coating syrup which contains, on a solids basis, a blend of about 5% to about 95% erythritol and about 5% to about 95% xylitol, as taught by Yatka (Abstract, Col. 12, lines 35-38, and claims 1-12). When the lower limit of each of the polyols disclosed by Yatka are used, i.e., about 5% erythritol + about 5% xylitol, a total of about 10% total polyols is used, which lies within the range of about 5% to about 20% by weight of polyol as recited in instant claim 36. Furthermore, the ranges disclosed by Yatka, i.e., about 5% to about 95% of the polyols erythritol and xylitol, overlap the recited range of about 5% to about 20% by weight of polyol. 
Regarding instant claim 38, the limitation of the plasticizing agent in an amount from about 1% to about 30% of the composition by weight would have been obvious et al. (Col. 13 – TABLE 2 and lines 36-40). 
Regarding instant claim 39, the limitation of the opacifying agent comprising precipitated calcium carbonate would have been obvious over the precipitated calcium carbonate USP in the coating, as taught by Zamudio-Tena et al. (Col. 7, line 60 to Col. 8, line 15, Col. 13 – TABLE 3 and lines 46-59).
Regarding instant claim 41, the limitation of a fatty acid would have been obvious over the stearic acid, as taught by Zamudio-Tena et al. (Col. 10, line 66 to Col. 11, line 3).
Regarding instant claims 43-44, the limitations of a film forming agent (instant claim 43) and an ionic cellulosic polymer (instant claim 44) would have been obvious over the at least one film-forming agent which includes ionic cellulosic polymers such as carboxymethyl cellulose, as taught by Zamudio-Tena et al. (Col. 6, lines 52-67, claims 1, 5 and 9), and the cellulose type polymers including carboxymethylcellulose, as taught by Yatka (Col. 4, lines 25-31, Col. 7, lines 7-11, Col. 12, lines 49-56).
Regarding instant claim 46, the limitation of the HPMC and the film forming agent in a ratio of about 3:1 by weight would have been obvious over the at least one film-forming agent, which includes HPMC, carboxymethyl cellulose, etc., in amounts of about 7 to about 27 wt %, based on the weight of the coating, (Col. 6, lines 52-67, claims 1, 5 and 9), and the HPMC used in amounts of about 9.0 to about 12.5 wt%, et al. One of ordinary skill in the art would have found it obvious to use the representative film-forming agents within the ranges disclosed by Zamudio-Tena et al. and arrive at the ratio of HPMC and film forming agent of about 3:1 by weight. For instance when one of ordinary skill in the art uses 19.5 wt% of HPMC and about 7 wt% of another film forming agent, the weight ratio of HPMC to film forming agent is 19.5 wt% : 7 wt% or 2.78 : 1, which renders obvious the recited ratio of about 3:1.
Regarding instant claim 51, the limitation of the substrate would have been obvious over the coating of pharmaceutical tablets, as taught by Durig et al. (Abstract, Example 10 – [0061]), Blyth et al. ([0152] – [0155]), and by Johnson et al. (claim 7).

Claims 33-39, 41-44, 46, and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zamudio-Tena et al. (US 4,828,845) in view of Yatka (US 5,536,511), Durig et al. (US 2011/0048281 A1), Blyth et al. (US 2009/0099203 A1), Johnson et al. (US 4,931,286), and Westall et al. (US 3,802,896).
Instant claim 42 is drawn to the substrate of claim 41, wherein the fatty acid comprises oleic acid.
The teachings of Zamudio-Tena et al., Yatka, Durig et al., Blyth et al., and Johnson et al. are discussed above.
Although Zamudio-Tena et al. disclose the fatty acid stearic acid (Col. 10, line 66 to Col. 11, line 3), they do not expressly disclose oleic acid.
et al. teach a tablet coating composition with a mixture containing oleic acid, stearic acid, plasticizers, polyethylene glycols, glycerin, polyvinylpyrrolidone, carboxymethylcellulose, hydroxypropyl cellulose ether, and solvents (Col. 6, claim 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare a film coating composition comprising the polyol xylitol, at least one film-forming agent in an amount of about 7 to about 27%, a plasticizing agent such as polyethylene glycol, an opacifying agent such as calcium carbonate or titanium dioxide, and the film forming agent carboxy methyl cellulose, as taught by Zamudio-Tena et al., in view of the film coating composition which contains, on a solids basis, a blend of about 5% to about 95% erythritol and about 5% to about 95% xylitol, as well as carboxy methyl cellulose, as taught by Yatka, the use of HPMC and the plasticizer MCT in a film coating composition, as taught by Durig et al., the use of 20 to 40% by weight of opacifier in a tablet coating composition, as taught by Blyth et al., the spray coating of a pharmaceutical tablet to provide a weight gain of from 0.5 to 5.0% based on the total weight of the pharmaceutical tablet, as taught by Johnson et al., and the tablet coating composition containing film forming agents including the fatty acids oleic acid and stearic acid, as taught by Westall et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because it is obvious to combine prior art elements (combination of coating agents including various fatty acids) according to known methods (as taught by Zamudio-Tena et al. and Westall et al.) to yield predictable results. Furthermore, the simple substitution of one known element (stearic acid taught by Zamudio-Tena et al.) for another (oleic acid taught by et al.) to yield predictable results (preparing a functional coating) is obvious. Please see MPEP 2141.
Regarding instant claim 42, the limitation of oleic acid would have been obvious over the oleic acid taught by Westall et al. (Col. 6, claim 1).

Claims 33-39, 41, 43-46, and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zamudio-Tena et al. (US 4,828,845) in view of Yatka (US 5,536,511), Durig et al. (US 2011/0048281 A1), Blyth et al. (US 2009/0099203 A1), Johnson et al. (US 4,931,286), and Boncey et al. (US 3,882,228).
Instant claim 45 is drawn to the film coating composition of claim 44, wherein the ionic cellulosic polymer comprises sodium carboxymethylcellulose.
The teachings of Zamudio-Tena et al., Yatka, Durig et al., Blyth et al., and Johnson et al. are discussed above.
Although carboxymethyl cellulose is disclosed by Zamudio-Tena et al. (Col. 6, lines 52-67, claims 1, 5 and 9), and Yatka (Col. 4, lines 25-31, Col. 7, lines 7-11, Col. 12, lines 49-56), Zamudio-Tena et al. and Yatka do not expressly disclose sodium carboxymethylcellulose.
Boncey et al. teach free flowing readily wetable coated aspirin particles wherein the coating comprises a film forming agent such as HPMC and sodium carboxy methyl cellulose (Abstract, Col. 2, lines 45-53, Example 2 – Col. 5, lines 36-47, and claim 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare a film coating composition comprising the polyol xylitol, at least one film-forming agent in an amount of about 7 to about 27%, a plasticizing et al., in view of the film coating composition which contains, on a solids basis, a blend of about 5% to about 95% erythritol and about 5% to about 95% xylitol, as well as carboxy methyl cellulose, as taught by Yatka, the use of HPMC and the plasticizer MCT in a film coating composition, as taught by Durig et al., the use of 20 to 40% by weight of opacifier in a tablet coating composition, as taught by Blyth et al., the spray coating of a pharmaceutical tablet to provide a weight gain of from 0.5 to 5.0% based on the total weight of the pharmaceutical tablet, as taught by Johnson et al., and the coating composition containing film forming agents including HPMC and sodium carboxymethylcellulose (sodium CMC), as taught by Boncey et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because it is obvious to combine prior art elements (combination of film forming agents including HPMC and sodium CMC) according to known methods (as taught by Zamudio-Tena et al. and Boncey et al.) to yield predictable results. Furthermore, the simple substitution of one known element (CMC taught by Zamudio-Tena et al. and Yatka) for another (sodium CMC taught by Boncey et al.) to yield predictable results (preparing a functional coating) is obvious. Please see MPEP 2141.
Regarding instant claim 45, the limitation of sodium CMC would have been obvious over the sodium CMC taught by Boncey et al. (Col. 2, lines 45-53, Example 2 – Col. 5, lines 36-47, and claim 1).

Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 33-39, 41-46, and 51 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9,492,395 B2 (“the ‘395 Patent”). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a film coating composition comprising a film forming agent, an opacifying agent, and a fatty acid, and therefore, encompass overlapping or coextensive subject matter. 
One difference is that claims of the ‘395 Patent recite a complexing agent including a fatty acid. However, a complexing agent including a fatty acid is a species of the fatty acid component of the instant claims 41 and 42, thereby rendering instant claims obvious. 

Yet another difference is that instant claim 33 recites a polyol whereas claim 1 of the ‘395 Patent does not recite a polyol. However, claim 14 of the ‘395 recites a polyol as a complexing agent, and lists the same Markush group as in instant claim 34. 
 Therefore, instant claims are rendered obvious in view of the claims of the '395 Patent, and they are not patentably distinct over each other.

Claims 33-39, 41-46, and 51 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,159,650 B2 (“the ‘650 Patent”) in view of Barkalow et al. (US 2010/0203190 A1). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a film coating composition comprising HPMC, a plasticizing agent, and an opacifying agent, and therefore, encompass overlapping or coextensive subject matter. 
One difference is that claims of the ‘650 Patent recite the inclusion of inulin, whereas instant claims do not recite inulin. However, instant claim 33 recites the transitional phrase “comprising” which allows the inclusion of components into the film coating composition.

Barkalow et al. disclose a confectionery product comprising a confectionery center; and a coating comprising the polyol erythritol and inulin as an anti-crystallizing agent (claims 1 and 7). 
One of ordinary skill in the art would have found it obvious to prepare a film coating composition comprising HPMC, an opacifying agent, a polyol, and a plasticizing agent, as recited in the instant claims, include a polyol such as erythritol, as well as inulin in the coating composition, as taught by Barkalow et al., and arrive at the claims of the ‘650 Patent. One of ordinary skill in the art would have found it obvious to do so because Barkalow et al. discloses the advantage of using inulin in the coating formulation with a polyol since inulin functions as an anti-crystallizing agent (claims 1 and 7 of Barkalow et al.). 
Therefore, instant claims are rendered obvious over claims of the '650 Patent in view of Barkalow et al., and they are not patentably distinct over each other.
Response to Arguments
Applicant requests (Page 5, filed 01/15/21) that the Examiner hold the rejections over the ‘395 Patent, the ‘650 Patent and Barkalow in abeyance until there is allowable subject matter. Applicant’s request is noted. Applicants did not point out why they disagree with the rejections. Until such time that terminal disclaimers are filed on the record the obviousness type double patenting rejections of 07/29/19 will be maintained.
Conclusion
13.	No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615